This is a suit to enforce the payment of taxes for the year 1937, and previous years on lands excluded from the Town of Polk City in the manner provided by Sections 3149 and 3150, Compiled General Laws of 1927. A motion to dismiss the bill of complaint was granted and this appeal was prosecuted.
The record and the briefs have been examined. The questions raised are not materially different from those raised and adjudicated in Albert G. Durham, as Mayor of the Town of Lake Maitland, et al., v. Pentucket Groves, decided June 2, 1939,138 Fla. 386, 198 So. 428.
The judgment below is therefore affirmed on authority of the last cited case.
Affirmed.
BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 610